Citation Nr: 1534896	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for arthritis of the bilateral knees. 

2. Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Board remanded this case in April 2015 for further development.  It now returns for appellate review. 

The Veteran requested a videoconference hearing before the Board, which was scheduled for March 2015.  He was appropriately notified of the date, time, and location of the hearing, and indicated his intention to attend.  However, he did not appear for the hearing and provided no reason for failing to appear.  Hence, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets the additional delay, these claims must be remanded again due to noncompliance with its April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board's April 2015 remand directives instructed the AOJ to obtain an examination and opinion as to the likelihood that any diagnosed disorders of the low back and bilateral knees resulted from disease or injury incurred in active service or, in the alternative, were secondary to the Veteran's service-connected disabilities (i.e. caused or aggravated by them), including diabetes mellitus, peripheral vascular disease, and/or neuropathy.  See 38 C.F.R. §§ 3.303(a), 3.310 (2015).  VA examinations were performed in May 2015 that showed degenerative joint disease of the lumbar spine and degenerative changes of the knees.  The examiner provided an opinion in June 2015.  However, the June 2015 opinion does not address the issue of secondary service connection, as directed by the Board. 

Moreover, the examiner's opinion on the issue of direct service connection is not sufficient.  In support of a finding against a relationship to service, the examiner merely listed information from the claims file regarding the Veteran's pertinent medical history during and after service, without any commentary or explanation as to how these data supported the conclusion reached.  A medical opinion that contains only data and conclusions has no probative value.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Thus, this opinion is not sufficient to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In sum, because the June 2015 VA medical opinion does not address whether the Veteran's low back and bilateral knee disabilities may be caused or permanently aggravated by his service-connected disabilities, and does not provide an adequate rationale regarding direct service connection, there has not been substantial compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

Accordingly, the case is REMANDED for the following action:

1. Return the case to the June 2015 examiner for an addendum opinion regarding direct and secondary service connection for the Veteran's low back and bilateral knee disabilities.  If a timely opinion cannot reasonably be obtained from that examiner, the opinion may be provided by a different medical professional.  The claims file and copy of this REMAND must be made available to the examiner for review.  

The examiner must provide an opinion on each of the following:
A. Direct service connection lumbar spine: The likelihood that the Veteran's lumbar spine degenerative disease is the result of disease or injury incurred in active service.  
B. Direct service connection bilateral knees: The likelihood that the Veteran's degenerative changes of the bilateral knees result from disease or injury incurred in active service.  
C. Secondary service connection lumbar spine: 
* Causation: The likelihood that the Veteran's lumbar spine degenerative disease was caused by any of his service-connected disabilities, including diabetes mellitus, peripheral vascular disease and/or neuropathy.  
* Aggravation: The likelihood that the Veteran's lumbar spine degenerative disease was aggravated (i.e. there is additional impairment beyond any established baseline) by any of his service-connected disabilities, including diabetes mellitus, peripheral vascular disease and/or neuropathy.  


D. Secondary service connection bilateral knees: 
* Causation: The likelihood that the Veteran's bilateral knee degenerative changes were caused by any of his service-connected disabilities, including diabetes mellitus, peripheral vascular disease and/or neuropathy.  
* Aggravation: The likelihood that the Veteran's bilateral knee degenerative changes were aggravated (i.e. there is additional impairment beyond any established baseline) by any of his service-connected disabilities.

The opinions must be supported by a complete explanation.  A recitation of data and a conclusion is not sufficient without an explanation that links the two. 

2. Then, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

